United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0464
Issued: September 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 5, 2018 appellant, through counsel, filed a timely appeal from an August 2,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established more than two percent permanent
impairment of her right lower extremity, for which she previously received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the prior decision are hereby incorporated by reference. The relevant facts are as
follows.
On July 7, 2012 appellant, then a 31-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 6, 2012, while at work, she strained her right knee while walking
down a set of stairs. By decision dated September 19, 2012, OWCP accepted the claim for right
knee strain. It subsequently expanded the acceptance of the claim to include the conditions of right
lateral collateral ligament sprain of knee and right tear of the medial meniscus of knee.
In a September 7, 2012 diagnostic report, Dr. David Garelick, an attending Board-certified
orthopedic surgeon, reported that a magnetic resonance imaging (MRI) scan of the right knee
revealed a tear of the posterior horn of the medial meniscus extending to the inferior surface and a
likely occult tear of the posterior horn of the lateral meniscus that extended to the superior surface.
Moderate-to-marked degenerative changes of the patellar cartilage were also found.
In an October 15, 2012 report, Dr. Garelick recommended right knee arthroscopy surgery.
The procedure was subsequently authorized by OWCP.
In a November 15, 2012 operative report, Dr. Garelick noted a preoperative diagnosis of
medial meniscus tear of right knee and a postoperative diagnosis of medial meniscus tear of right
knee, postpatella femoral chondromalacia. Appellant underwent right knee arthroscopy, partial
medial meniscectomy, and chondroplasty patella. Dr. Garelick reported that operative findings
showed the femoral trochlea was relatively pristine, but there was grade 3 chondromalacia
throughout the entire undersurface of the patella. There were no loose bodies in the lateral gutter
and the anterior and posterior cruciate ligaments were intact and normal. The lateral meniscus and
lateral femoral condyle were also pristine. There were some grade 2 and grade 3 changes
throughout the entire lateral tibial plateau. Dr. Garelick noted that an easy transition was made in
the medial joint space and there was “a just a minimal undersurface tear of the middle horn of the
medial meniscus.” The medial femoral condyle and medial tibial plateau were pristine.
On January 21, 2013 Dr. Garelick released appellant to full-duty work without restrictions
status post right knee arthroscopy.
On August 9, 2013 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated August 20, 2013, OWCP requested that appellant submit a
report from her attending physician addressing her work-related conditions, the date of maximum
3

Docket No. 15-0690 (issued November 1, 2016).

2

medical improvement (MMI), objective findings, subjective complaints, and an impairment rating
rendered according to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).4
In support of her claim, appellant submitted an August 23, 2013 medical report and
impairment rating from Dr. Neil Allen, Board-certified in internal medicine. Dr. Allen noted a
diagnosis of right knee sprain, right lateral collateral ligament, and right tear of the meniscus. He
provided findings on physical examination and noted normal gait, normal range of motion, and
negative for atrophy. Dr. Allen further noted that palpation revealed mild tenderness through the
joint line and mild crepitus with knee extension over the lateral aspect of the joint. He indicated
that he reviewed Dr. Garelick’s September 7, 2012 MRI scan of the right knee, which revealed a
tear of the posterior horn of the medial meniscus extending into the inferior surface and a likely
occult tear of the posterior horn of the lateral meniscus that extended to the superior surface.
Utilizing the sixth edition of the A.M.A., Guides, Dr. Allen opined that appellant had eight
percent permanent impairment of the right lower extremity. According to Table 16-3 (Knee
Regional Grid) on page 511, he utilized the MRI scan findings to determine class 1 diagnosisbased impairment (DBI), which yielded a default value of 10 percent. Dr. Allen noted that physical
examination revealed negative for instability, negative Lachman’s, normal range of motion, and
negative for muscle atrophy. He assigned a grade modifier of 1 for physical examination based
on mild palpatory findings which were consistently documented and supported by observed
abnormalities.5 Dr. Allen determined that functional history yielded a grade modifier of 1 based
on the AAOS Lower Limb Questionnaire score of 72 and normal gait.6 Clinical studies were
assigned a grade modifier of 0 based on x-rays of the right knee which revealed no evidence of
fracture or dislocation and tiny joint effusion.7 Utilizing the net adjustment formula, Dr. Allen
calculated eight percent permanent impairment of the right lower extremity.8
On December 19, 2013 OWCP routed Dr. Allen’s report and the case file to Dr. Garelick,
in his role as an OWCP district medical adviser (DMA), for review and a determination of
permanent impairment of the right lower extremity and the date of MMI.
In a December 23, 2013 report, Dr. Garelick reported that appellant’s chart was rereviewed for the purpose of determining permanent partial impairment of the lower right extremity
due to a medial meniscus tear and knee sprain, which had been accepted as work related. On
November 15, 2012 appellant underwent a right knee arthroscopy and partial medial
meniscectomy. Dr. Garelick reported that Dr. Allen’s August 23, 2013 report noted subjective
complaints of right knee pain. Physical examination was normal except for tenderness to palpation
at the medial joint line. Dr. Garelick noted that Dr. Allen recommended eight percent impairment
4

A.M.A., Guides (6th ed. 2009).

5

Id. at 517, Table 16-7.

6

Id. at 516, Table 16-6.

7

Id. at 511, Table 16-3.

8

Id. at 521.

3

of the right lower extremity, which appeared to be based on MRI scan findings for a medial and
lateral meniscal tear. However, the operative report established that there was only a medial
meniscus tear present as the lateral meniscus was pristine. Thus, Dr. Garelick opined that
Dr. Allen’s impairment rating should be disregarded. He determined that appellant should be
awarded two percent impairment of the right lower extremity for partial medial meniscectomy as
noted in Table 16-3, page 509 of the A.M.A., Guides. Dr. Garelick found no change to the award
with use of the net adjustment formula and concluded that MMI had occurred three months
postsurgery, February 15, 2013.
By decision dated May 9, 2014, OWCP granted appellant a schedule award for two percent
permanent impairment of the right lower extremity. It found that the weight of the medical
evidence rested with Dr. Garelick serving as the DMA. The date of MMI was found to be
February 15, 2013. The award covered a period of 5.76 weeks from February 15 to
March 27, 2013.
On May 15, 2014 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
At the December 1, 2014 hearing, counsel argued that the case required further medical
development because Dr. Garelick improperly dismissed Dr. Allen’s report and substituted his
own judgment for the examination findings.
By decision dated January 21, 2015, an OWCP hearing representative affirmed the May 9,
2014 schedule award decision, noting that the weight of the medical opinion rested with
Dr. Garelick serving as the DMA.
On February 10, 2015 appellant, through counsel, appealed to the Board. By decision
dated November 1, 2016, the Board set aside the January 21, 2015 decision, finding that
Dr. Garelick should have been disqualified as the DMA as he previously served as appellant’s
treating physician.9 The Board remanded the case for another DMA to review Dr. Allen’s
impairment rating and provide a reasoned opinion regarding the nature and extent of appellant’s
permanent impairment.
On remand OWCP routed Dr. Allen’s report, a statement of accepted facts (SOAF), and
the case file to Dr. Michael M. Katz, a Board-certified orthopedic surgeon serving as OWCP’s
DMA, for review and a determination on permanent impairment of the right lower extremity and
the date of MMI.
In a November 30, 2016 report, Dr. Katz reported that appellant’s chart was reviewed for
the purpose of determining permanent impairment of the lower right extremity due to a right
medial meniscus tear and lateral collateral ligament sprain of knee, which had been accepted as
work related. He noted that on November 15, 2012 Dr. Garelick had performed a right knee
arthroscopy with partial medial meniscectomy and chondroplasty patella. Dr. Katz described the
impairment ratings provided by both Dr. Allen and Dr. Garelick. He noted that, despite the prior
conflict found in Dr. Garelick’s capacity as the DMA, he agreed with his impairment findings.
9

Supra note 2.

4

Dr. Katz explained that Dr. Allen appeared to rate his impairment on the basis of medial and lateral
meniscal tears via the September 7, 2012 MRI scan. However, a subsequent report revealed there
were no tears present in the lateral meniscus. Dr. Katz recalculated the impairment based on a
partial medial meniscectomy, class 1 with a default value of two percent.10 He assigned a grade
modifier of 1 for functional history, a grade modifier of 1 for clinical studies, and no grade modifier
for clinical studies. Applying the net adjustment formula resulted in zero for default value C,
amounting to two percent permanent impairment of the right lower extremity. Dr. Katz concluded
that the date of MMI was August 23, 2013, the date of Dr. Allen’s examination. He reported that
as two percent had already been awarded for the right lower extremity, appellant was not entitled
to an additional award.
By decision dated December 13, 2016, OWCP denied appellant’s claim for an increased
schedule award, finding that she was entitled to no more than the two percent permanent
impairment of the right lower extremity previously awarded.
On December 20, 2016 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
At the May 22, 2017 hearing, counsel argued that OWCP improperly relied on the report
of Dr. Katz serving as the DMA. He asserted that Dr. Katz relied on Dr. Garelick’s report, which
was biased, when providing his impairment rating, as it had previously been deemed improper due
to a conflict of interest. Counsel further asserted that Dr. Katz failed to provide adequate detail or
discussion of his impairment rating and why Dr. Allen’s rating was improper.
By decision dated August 2, 2017, an OWCP hearing representative affirmed the
December 13, 2016 schedule award decision, noting that the weight of the medical opinion rested
with Dr. Katz serving as the DMA.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.11 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.12
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
10

Supra note 3 at 509, Table 16-3.

11

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

12
K.H., Docket No. 09-0341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).

5

For lower extremity impairments, the evaluator identifies the impairment class of diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE), and clinical studies (GMCS).13 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).14 Evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations of
modifier scores.15
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of permanent impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.16
ANALYSIS
The Board finds that appellant has no more than two percent permanent impairment of the
right lower extremity, for which she previously received a schedule award.
OWCP accepted appellant’s claim for sprain of knee, lateral collateral ligament, right and
tear of the right medial meniscus. It approved a November 15, 2012 surgery for right knee
arthroscopy and partial medial meniscectomy. By decisions dated May 9, 2014 and January 21,
2015, OWCP granted appellant a schedule award for two percent permanent impairment of the
right lower extremity. On November 1, 2016 the Board set aside the January 21, 2015 decision
and remanded the case to be sent to a new OWCP DMA, finding that a conflict of interest existed
as Dr. Garelick could not serve as both the treating physician and DMA.17
On remand Dr. Katz, serving as the DMA, determined that appellant was entitled to no
more than two percent permanent impairment of the right lower extremity. The Board finds that
the opinion of Dr. Katz is thorough and well rationalized.18 Dr. Katz properly explained that the
impairment rating provided by Dr. Allen was incorrect. He explained that Dr. Allen calculated
impairment based on a diagnosis of partial medial and lateral meniscus tear, referencing a
September 7, 2012 MRI scan of the right knee, which speculated as to a likely occult tear of the
posterior lateral meniscus. However, Dr. Garelick’s November 14, 2012 operative report
established that only a medial meniscus tear was present as the lateral meniscus was pristine. The
Board notes that Dr. Allen failed to provide an impairment rating based on the most current and

13

Supra note 3 at 493-531.

14

Id. at 521.

15

R.V., Docket No. 10-1827 (issued April 1, 2011).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(e) (March 2017).
17

Supra note 2.

18

R.V., Docket No. 17-0731 (issued June 7, 2017).

6

accurate findings, instead relying on speculative stale medical evidence.19 Dr. Allen’s report is of
limited probative value and insufficient to determine the extent of permanent partial impairment.20
Dr. Katz properly reviewed the case record and identified a class 1 DBI of partial medial
meniscectomy. He provided his calculations and assigned a grade modifier of 1 for functional
history and physical examination. Utilizing the net adjustment formula warranted no movement
of the default value C amounting to two percent permanent impairment of the right lower
extremity.21
On appeal counsel argues that Dr. Katz improperly relied on Dr. Garelick’s report, which
was disqualified due to a potential conflict. The fact that the two physicians reached the same
schedule award determination does not negate the accuracy of the impairment rating. Where a
DMA gives a percentage of impairment based on reported findings and the A.M.A., Guides, his
or her finding may constitute the weight of the medical evidence.22
Counsel further argues that Dr. Katz failed to adequately discuss why Dr. Allen’s
impairment rating was incorrect. The Board notes that, while Dr. Allen and Dr. Katz did not agree
on the DBI rating, both physicians placed appellant in class 1 and assigned the same grade
modifiers based on examination and history such that a conflict in medical evidence was not
created.23 As noted above, Dr. Katz properly explained that Dr. Allen failed to apply the correct
diagnosis as appellant’s operative report revealed no tear of the lateral meniscus.24 As Dr. Allen’s
rating was based on an incorrect diagnosis, his opinion was insufficient to form the basis of
appellant’s schedule award.
Accordingly, the Board finds Dr. Katz correctly applied the A.M.A., Guides to find that
appellant has no more than two percent permanent impairment of the right lower extremity.25 As
appellant has not submitted sufficient evidence to establish a greater permanent impairment to the
right lower extremity, OWCP properly determined that she was not entitled to an additional
schedule award.26

19

B.N., Docket No. 12-1394 (issued August 5, 2013).

20

T.E., Docket No. 11-1805 (issued August 2, 2012).

21

Supra note 9.

22

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.8(j) (September 2010).
23

See J.J., Docket No. 14-1143 (issued December 10, 2014); Mary L. Henninger, 52 ECAB 408 (2001).

24

L.W., Docket No. 12-1613 (issued February 19, 2013).

25

Y.K., Docket No. 11-1623 (issued June 25, 2012).

26

C.H., Docket No. 16-1806 (issued March 9, 2017).

7

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established more than two percent permanent
impairment of the right lower extremity for which she previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 2, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

